DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Bae et al (2020/0089320) hereinafter, Bae.

In regards to claim 1, Wang teaches a wearable device comprising (abstract): 
	a skin-attachable device to be attached to a skin of a user to acquire user data (fig. 1c electrodes);  
	an electronic device configured to supply power to the skin-attachable device [0057, 117, 138,] (fig. 1 c) ;  and 


    PNG
    media_image1.png
    598
    453
    media_image1.png
    Greyscale

	Wang fails to expressly teach a second cable connected to the first cable and detachably attached to the electronic device. Examiner notes fig. 1c with electrodes and different color connectors.
	However, Bae teaches a second cable connected to the first cable and detachably attached to the electronic device [0257] Bae (fig. 4 (840)). 


In regards to claim 2, Wang in view of Bae teaches the wearable device of claim 1, wherein the first cable includes an Anisotropic Conductive Film (ACF) cable [0072] Wang. 
In regards to claim 3, Wang in view of Bae teaches wearable device of claim 1, wherein the second cable includes a Flexible Printed Circuit (FPC) cable. [0257] (fig. 4 (840)) Bae
In regards to claim 4, Wang in view of Bae teaches wearable device of claim 1, wherein the second cable is connected to a Flexible Printed Circuit Board (FPCB) connector (fig. 16 807b) Bae. 
In regards to claim 5, Wang in view of Bae teaches wearable device of claim 4, further including: a surface-mounted device (SMD) connector detachably attached to the FPCB connector (fig. 14 807c and fig. 16b 910) Bae. 
In regards to claim 7, Wang in view of Bae teaches wearable device of claim 1, wherein the electronic device is configured to perform wireless communication with an external device to transmit the user data to the external device [010, 040,0057] Wang. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Bae et al (2020/0089320) hereinafter, Bae further in view of Sherman et al (2018/0261940) hereinafter, Sherman.

In regards to claim 6, Wang and Bae fail to expressly teach the wearable device of claim 5, wherein the electronic device includes a Printed Circuit Board (PCB) provided with the SMD connector. 
		However, Sherman teaches wherein the electronic device includes a Printed Circuit Board (PCB) provided with the SMD connector.[005, 10]
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang an Bae to further include wherein the electronic device includes a Printed Circuit Board (PCB) provided with the SMD connector as taught by Sherman with simple substitution and the results would have been predictable.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Liffe-Moon (2021/0365105) hereinafter,r Liffe-Moon.

In regards to claim 9, Wang teaches a wearable system comprising: a wearable device including a skin-attachable device configured to acquire user data and an electronic device connected to the skin-attachable device (fig. 1c electrodes);    and 
	Wang fails to teach a vehicle configured to receive the user data from the wearable device and control a vehicle terminal according to the user data.

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a vehicle configured to receive the user data from the wearable device and control a vehicle terminal according to the user data as taught by Liffe-Moon in order to provide an immersive biofeedback system [004-006]

Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Liffe-Moon (2021/0365105) hereinafter,r Liffe-Moon further in view of Bae (2020/0089320) hereinafter, Bae


In regards to claim 10, Wang teaches wearable system of claim 9, Wang in view of Liffe-Moon teaches wherein the wearable device further includes a connection device having a first cable connected to the skin-attachable device and 
	Wang and Liffe-Moon fail to teach a second cable connected to the first cable and detachably attached to the electronic device. [0257] Bae (fig. 4 (840)).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang and Liffe-Moon to further include a second cable connected to the first cable and detachably attached to the electronic device as taught by Bae in order to more elasticity and increased flexibility.
 
In regards to claim 11, Wang and Liffe-Moon in view of Bae teaches teaches wearable system of claim 10, wherein the first cable include an Anisotropic Conductive Film (ACF) cable. [0072] Wang.
In regards to claim 12, Wang and Liffe-Moon in view of Bae teaches wearable system of claim 10, wherein the second cable includes a Flexible Printed Circuit (FPC) cable. (fig. 4 (840)) Bae
In regards to claim 13, Wang and Liffe-Moon in view of Bae teaches wearable system of claim 12, wherein the second cable is connected to a Flexible Printed Circuit Board (FPCB) connector. (fig. 16 807b) Bae.
In regards to claim 14, Wang and Liffe-Moon in view of Bae teaches wearable system of claim 13, further including: a surface-mounted device (SMD) connector detachably attached to the FPCB connector. (fig. 14 807c and fig. 16b 910) Bae.
14.	In regards to claim 16, Wang and Liffe-Moon in view of Bae teaches wearable system of claim 9, wherein the electronic device is configured to perform wireless communication with an external device to transmit the user data to the external device. [010, 040,0057] Wang.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Liffe-Moon (2021/0365105) hereinafter, Liffe-Moon further in view of Bae (2020/0089320) hereinafter, Bae, further in view of Sherman et al (2018/0261940) hereinafter, Sherman.

In regards to claim 15, Wang and Bae fail to expressly teach the wearable device wherein the electronic device includes a Printed Circuit Board (PCB) provided with the SMD connector. 
		However, Sherman teaches wherein the electronic device includes a Printed Circuit Board (PCB) provided with the SMD connector.[005, 10]
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang an Bae to further include wherein the electronic device includes a Printed Circuit Board (PCB) provided with the SMD connector as taught by Sherman with simple substitution and the results would have been predictable.  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Bae in view of Liffe-Moon 

In regards to claim 8, Wang and Bae fails to teach the wearable device of claim 1, wherein the user data includes brain waves.
		However, Liffe-Moon teaches wherein the user data includes brain waves.[0026]. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include wherein the user data includes brain waves as taught by Liffe-Moon in order to provide an immersive biofeedback system [004-006]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694